Citation Nr: 1826937	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-44 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to nonservice-connected death pension benefits.

2. Entitlement to accrued benefits.

3. Entitlement to an effective date prior to October 23, 2013 for the award of service connection for the cause of the Veteran's death.

4. Whether a timely notice of disagreement was filed as to an April 2010 decision that denied entitlement to Filipino Veterans Equity Compensation fund benefits.





ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Philippine Commonwealth Army from September 1941 to December 1942 and in the Philippine Guerilla Service from July 1944 to February 1946.  Unfortunately, he died in December 1996.  The appellant was his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDING OF FACT

In February 2017, the Board was notified that the appellant died in January 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant in this case died in January 2017, during the pendency of the appeal.  See Death Certificate, received by VA in February 2017.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

The Board notes that, in March 2017, the appellant's daughter submitted an application to substitute for her deceased mother in this matter; however, the RO has not yet reviewed this request and the Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  38 U.S.C. § 7104; 38 C.F.R. § 20.101(a).  At any rate, the appellant's daughter attached to the application a letter indicating that, although she is returning the form as requested by VA, she asked that her application for substitution be withdrawn.  Further evidence of her desire to withdraw her substitution request is the fact that she stated "I do not want to continue our appeal and right now I am withdrawing our appeal..."

Accordingly, as the daughter withdrew her substitution request, the Board is dismissing this appeal based on the appellant's death.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by any other qualified survivor.  38 C.F.R. § 20.1106 (2017).  

	


ORDER

The appeal is dismissed.



		
S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


